Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

IDS
	“In nonprovisional applications filed under 35 U.S.C. 111(a) (Application (a) IN GENERAL [non-provisional]), applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56 (Duty to disclose information material to patentability). The provisions of 37 CFR 1.97 (Filing of information discloser statement  and 37 CFR 1.98  (Content of information disclosure statement) provide a mechanism by which patent applicants may comply with the duty of disclosure provided in 37 CFR 1.56.”   See MPEP §609..This art should be documented in an Information Disclosure Statement (for instance, on form PTO/SB/08A).  For foreign references cited, a legible copy must be submitted to the Office along with the IDS (37 CFR 1.98(a)(2)).  

Claim Objections
Claim 1 is objected to because of the following informalities:  
The claim is not in standard Office format.  Please see MPEP §608.01(m). “[E]ach claim must be the object of a sentence starting with ‘I (or we) claim,’ ‘The invention claimed is’ (or the equivalent)… Each claim begins with a capital letter and ends with a period [meaning each claim may be only one sentence]. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).”   The use of semicolons (“;”) or “wherein” clauses to separate out clauses or limitations is also appropriate.  Appropriate correction is required.
Claim 1 is objected for following informalities:
Claim 1 recites the limitation, “the contents of the capsule” in line 10.   There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this is understood to be –the juice concentrate of the capsule-.
Claim 1 line 11, there appear to be a missing word between the phrase “compressor for cold” and “and a pump”. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation "the latter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this is understood to be –the another area for dispensing-. 
Claim 1 recites the limitation "the preparation area" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this is understood to be –the juice preparation area-.
Claim 1 recites the limitation “the desired fruit flavor” in claim 6.  There is insufficient antecedent basis for this limitation.  
Claim 1 recites the limitation "the device" in lines 8-9.  There is insufficient antecedent basis for this limitation.  For purposes of examination, this is understood to be –the capsules device-.
Claim 1 recites the limitation "the complete mechanism of operation of the equipment" in lines 12-13.  There is insufficient antecedent basis for this limitation, or any of the limitations (e.g. “the equipment”) in this clause.  For purposes of examination, this is understood to be –the capsules device-.
Claim 1 recites the limitations "On one side”, and “in the front part” in lines 11-12 and 13-14, respectively.  It is not clear on the side of what, or in the front of what, these limitations are referring.  For purposes of examination, this is understood to be –on one side of the parallelepiped housing-, and –in a front part of the parallelepiped housing-.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrisi (Wipo Patent Publication WO2012176055) in view of Scholvinck (U.S. Patent Application Publication 2013/0171320) and Tansey, Jr. (U.S. Patent Application Publication 2015/0183627)

Regarding claim 1, Torrisi discloses a CAPSULES DEVICE FOR THE PREPARATION OF JUICES (Torissi, Abstract “Device for administrating fruit juice” via dose packs 15), including a parallelepiped  housing (Torrisi, Fig. 1, housing 10) provided with a juice preparation area, and another for dispensing, the latter formed by a tap (20), a cup holder (23). The preparation area has a housing (16) that holds a capsule (element 15) of juice concentrate (Torrisi,  p.3 lines  2-7, though not specifically that the concentrate is “in a liquid or powder state”), 10of the desired fruit flavour, said capsule having a lower section susceptible to being torn or punctured (p. 3 lines 10-12), and an upper section on which a piston (17) exerts mechanical pressure (p. 3 lines 5-6). The device is provided with a water tank (11) and a mixing chamber (12) which receives 12). On one side, there is a button or a lever (18) capable of actuating the complete mechanism of operation of the equipment (p. 4 lines 29-35).
While the Torrisi reference does not explicitly uses the word liquid or powder when referencing to the phrase “juice concentrate”, it is understood, that the word concentrate1 means that some water was removed.  Therefore, the examiner interprets Torrisi’s juice concentrate can only be interpreted to be either in solid or liquid form.   
Torrisi does not disclose specifically the dispensing area having a grid,  having the piston being driven by “a motor”, “a compressor for cold”, and a front panel with buttons.
It is noted that Torrisi does teach a holder for a cup (on top of 23) and teaches refrigerating the water (P. 4 line 33), though not specifically via a compressor, as it comes from the tank, but does not explain how.
However, all these missing elements and limitations are conventional in such a juicer.  that the refrigeration is done by a “refrigeration compressor” (Tansey, Jr., element 440, ¶0190).  Further, the cup sits on a “grid” (Tansey, Jr, seen in fig. 1).  Regarding these elements, it would have been obvious to one having ordinary skill in the art at the time of the filing to add the teachings of Tansey Jr. to those of Torrisi, to make sure that the refrigeration occurs in a conventional way, via a compressor, and that the cup is stable and able to catch any liquid that spills via a 
Torrisi only teaches that the lever to activate the piston is mechanical.  However,  Scholvinck teaches that such a piston may be activated via a motor even manually (Scholvinck, ¶0043) and Scholvinck also teaches a control panel for controlling parameters of the device (Fig. 2, panel 18)   Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Torrisi and Tansey Jr. with the teachings of Scholvinck, to have the manual piston/lever be actuated by a motor and to have a panel of controls on “a front” (perspective would put it in front) in order to better control the device, for parameters such as amount and temperature or pressure on the capsule and to have the whole process be more mechanized, automatic, and consistent.  

Please contact Examiner regarding any questions or concerns.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Concentrate (noun):  b: a food reduced in bulk by elimination of fluid. (e.g.: orange juice concentrate).  See Merriam Webster dictionary.